

	

		II

		109th CONGRESS

		1st Session

		S. 434

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mrs. Lincoln (for

			 herself and Mr. Pryor) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To direct the Secretary of the Interior to

		  study the suitability and feasibility of designating the Wolf House, located in

		  Norfolk, Arkansas, as a unit of the National Park System, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Wolf House Study Act of

			 2005.

		

			2.

			Finding

			Congress finds that the Wolf

			 House, located in Norfolk, Arkansas, is the oldest 2-story log structure and

			 the oldest territorial courthouse west of the Mississippi River.

		

			3.

			Definitions

			In this Act:

			

				(1)

				House

				The term Wolf

			 House means the structure known by that name located on Highway 5 in

			 Norfolk, Arkansas.

			

				(2)

				Secretary

				The term

			 Secretary means the Secretary of the Interior, acting through the

			 Director of the National Park Service.

			

			4.

			Wolf House study

			

				(a)

				In general

				The Secretary, in

			 consultation with the State of Arkansas, shall—

				

					(1)

					carry out a study on the

			 suitability and feasibility of designating the Wolf House as a unit of the

			 National Park System; and

				

					(2)

					consider management

			 alternatives for the Wolf House.

				

				(b)

				Applicable law

				Except as provided by

			 subsection (c), section 8(c) of

			 Public Law

			 91–383 (16 U.S.C. 1a–5(c)) shall apply

			 to the conduct and completion of the study required by subsection (a).

			

				(c)

				Report

				Not later than 1 year after

			 the date of the enactment of this Act, the Secretary shall submit to the

			 Committee on Resources of the House of Representatives and the Committee on

			 Energy and Natural Resources of the Senate a report describing the results of

			 the study.

			

